Citation Nr: 1631422	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from August 1974 to August 1980, with several periods of active duty for training (ACDUTRA), to include from December 1974 until April 1975 and from October 16, 1978 to November 1, 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2010, February 2012, and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's claim for service connection for a right hip disorder was denied in a June 2012 rating decision.  The Veteran submitted new and material evidence on January 2013, within one year of the June 2012 rating decision, and therefore that decision did not become final.  The Veteran's claim for service connection for a right hip disorder was then readjudicated in November 2013, at which time the RO again denied service connection for a right hip disability.  The Veteran filed a timely NOD to the November 2013 rating decision.  In an October 2014 rating decision, the RO purported to reopen the Veteran's previously denied claim; however this was in error as neither the June 2012 rating decision nor the November 2013 rating decision became final.  

In April 2016, the Veteran presented testimony by live videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic claims folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains documents that are duplicative of what is in VBMS.  

The issues of entitlement to service connection for lumbar spine, bilateral ankle, and right hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1980 rating decision denied entitlement to service connection for a lumbar spine disorder.  The Veteran did not appeal and did not submit new and material evidence within one year.

2.  The evidence associated with the file after the August 1980 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disorder.

3.  The competent and credible evidence demonstrates that the Veteran's bilateral knee degenerative joint disease is etiologically related to a period of ACDUTRA.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

2.  The criteria for service connection for bilateral knee degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. 
§§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decisions, however, any deficiencies in VA's duties to notify and assist the appellant with the claims decided below are moot.  

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a lumbar spine disorder.  In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering VA's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

In this case, the Veteran is seeking entitlement to service-connected aggravation of a pre-existing lumbar spine disorder.  If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (2014); 38 C.F.R. § 3.306(a) (2014).

In an August 1980 rating decision, the RO denied service connection for lumbar spine disorder, identified as lumbosacral strain, based on a determination that the Veteran's lumbar spine disorder pre-existed service and was not aggravated by an October 1978 motor vehicle accident determined by the service department to have been incurred in the line of duty.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  That rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The pertinent evidence of record at the time of the August 1980 rating decision includes the following: a March 1978 VA orthopedic examination in which it was reported that the Veteran injured his back in October 1977 while working as a mail clerk; an August 1978 report of medical examination noting the October 1977 lower back injury; service records showing an October 1978 motor vehicle accident that occurred in the line of duty; service treatment records (STRs) from November 1978 noting a history of mechanical back pain since 1977 that had slowly improved, with a recent exacerbation of lower back pain and L-5 muscle strain following the October 1978 accident; VA medical records from 1978 to 1979 noting a diagnosis of chronic low back strain since 1977 with slow improvement, lower back pain that became worse following the accident, and a diagnosis of L-5 muscle strain following the accident; an October 1979 VA orthopedic evaluation noting a diagnosis of lumbosacral strain since 1978; a February 1980 statement from the Veteran in which he reported that prior to the accident his lower back problems had improved as verified by his private doctor, and that his symptoms had worsened following the accident; a June 1980 VA examination report noting a diagnosis of moderate lumbar disk syndrome; an August 1980 private medical record from Dr. EM indicating that in April 1979 the Veteran's lower back pain had improved.

The pertinent evidence received following the August 1980 rating decision includes the following: a December 2002 VA medical record noting a diagnosis of lumbar spine degenerative joint disease; a July 2012 statement from a physician assistant at Moncrief Army Community Hospital (MACH) orthopedic services in which it was reported that the Veteran's lumbar spine disorder had its onset during the Veteran's period of service and persisted since; and the Veteran's April 2016 hearing testimony that his pre-existing back injury was a one-time muscle strain, and not a chronic pre-existing back condition.

The Board finds that new and material evidence has been presented sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  Specifically, the December 2002 VA medical record, the July 2012 physician assistant statement, and the Veteran's April 2016 hearing testimony are new evidence because those records were not previously submitted to VA, as they did not exist at the time of the August 1980 denial.  The above cited sources of evidence are material, as they relate to unestablished facts necessary to establish the claim.  First, the July 2012 physician statement purports to provide a nexus between the Veteran's currently diagnosed lumbar spine disorders and his period of service.  Second, the Veteran's April 2016 testimony indicates that the Veteran's lumbar spine disorder was aggravated by the 1978 motor vehicle accident.  The evidence is neither cumulative nor redundant, as that evidence was not of record at the time of the prior denials.  See 38 C.F.R. § 3.156(a).  Moreover, when considering the new evidence in conjunction with the evidence already of record, and combined with VA assistance including an examination, the evidence raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Thus, the evidence warrants reopening of the Veteran's claim of entitlement to service connection a lumbar spine disability.

Service Connection

The Veteran is also seeking entitlement to service connection for a bilateral knee disorder.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Active service includes active duty, any period of ACDUTRA during which the individual was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty for training when the individual was disabled or died from an injury incurred or aggravated in line of duty or from acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6 (2013).  

Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2015).  An alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2015).  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran served in the Army National Guard from August 1974 to August 1980.  The Veteran's August 1974 entrance examination showed normal findings for the knees.  A period of ACDUTRA began in December 1974.  A December 1974 service treatment record (STR) noted complaints of knee pain.  A February 1975 STR noted complaints of bilateral knee pain and an assessment of crepitus and effusion.  A March 1975 STR indicated complaints of bilateral knee pain assessed as having an unknown etiology.  The Veteran's March 1975 separation examination, near the end of the verified period of ACDUTRA, includes a notation of knee pain.  Afterwards, STRs indicate July 1976 and December 1976 right knee injuries, a January 1977 assessment that the Veteran had knee problems since basic training, and August 1979 complaints of a swollen left knee and a notation that the Veteran had a history of traumatic arthritis a few years prior.

Following service discharge, the Veteran has received ongoing treatment for knee related problems.  A September 1997 VA medical record noted that x-rays of the left knee showed mild patellofemoral joint degeneration.  A December 2002 VA physician note reported long term presence of bilateral knee degenerative joint disease, most prominent in the left knee.  

The Veteran was afforded a VA knee examination in June 2012, at which time the examiner noted a current diagnosis of bilateral knee degenerative joint disease.  The examiner opined that the Veteran's bilateral knee degenerative joint disease was less than likely related to his period of ACDUTRA, as there was no evidence of significant injury in service.  The examiner failed to address any of the reported in-service knee complaints from the Veteran's 1974 to 1975 period of ACDUTRA, the August 1979 record noting a history of traumatic arthritis, or the 1977 notation that the Veteran had knee problems since basic training (which is the first verified period of ACDUTRA).  Therefore, the opinion is inadequate.

In July 2012, a physician assistant from MACH Orthopedic services opined that the Veteran's current bilateral knee osteoarthritis had its onset during the Veteran's period of active duty service.  No rationale was advanced, and therefore that opinion is likewise inadequate.

A June 2013 MACH record noted left knee pain since 1974.  At a February 2014 MACH outpatient appointment, the Veteran reported that his bilateral knee pain began when he was in basic training.  

Resolving all doubt in favor of the Veteran, the Board finds that entitlement to service connection for bilateral knee degenerative joint disease is warranted.  First, the Veteran has a current diagnosis of bilateral degenerative joint disease of the knees.  See June 2012 VA examination report; see July 2012 physician assistant statement.  Second, there are documented in-service symptoms of knee pain while on a verified period of ACDUTRA.  The Veteran testified that he first experienced symptoms of knee pain in service, and his STRs support that assertions.  See also April 2016 Board hearing transcript.  The Veteran is competent to identify his symptoms, and his statements are credible as they are consistent and corroborated by other evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Third, the evidence supports a finding that the Veteran's bilateral knee degenerative joint disease began during service.  No knee disorders were noted on the Veteran's 1974 entrance examination, but knee pain was noted on the Veteran's 1975 examination prior to separation from ACDUTRA.  Also, multiple medical records note that the Veteran's knee symptomatology began in 1974 during basic training.  See January 1977 STR; see 2013 - 2014 MACH records.  The Board finds that the in-service incurrence of bilateral knee symptoms supported by a later diagnosis, together with the Veteran's credible testimony regarding onset and continuity of symptoms is sufficient to establish a nexus between his currently diagnosed bilateral knee degenerative joint disease and his period of ACDUTRA.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The 2012 VA examination report and private opinions are inadequate and are not assigned any probative weight.  Thus, entitlement to service connection for bilateral knee degenerative joint disease is warranted.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a lumbar spine disorder is reopened.  

Entitlement to service connection for bilateral knee degenerative joint disease is granted.


REMAND

Prior to deciding the claim on appeal, remand is necessary to verify each of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard of the District of Columbia, to secure VA examinations and opinions regarding the etiology of the Veteran's claimed disorders, and to obtain outstanding records from the Social Security Administration.  

First, the Veteran's service records indicate that he was a member of the Army National Guard of D.C. from August 1974 until August 1980.  While the Veteran's service treatment records are of record throughout that period, it does not appear that all his service personnel records have been associated with the claims folder.  Upon remand, it is necessary to verify the Veteran's periods of ACUDTRA and INACDUTRA.

Second, remand is required to secure an adequate opinion regarding the etiology of the Veteran's lumbar spine disorder.  In June 2012, the Veteran was afforded a VA back examination.  The examiner diagnosed degenerative disc disease with mild arthritis, and opined that it was less than likely related to or aggravated by the Veteran's 1978 motor vehicle accident.  The examiner failed to consider the Veteran's testimony that his pre-existing back symptoms had improved prior to the accident, and had increased in severity following the accident.  Further, the examiner did not address November 1997 VA CT scan results of the lumbar spine showing a small disc protrusion at the L5-S1 level, and mild annular bulging at the L3-4 and L4-5 levels.  That record is significant in light of the Veteran's service records showing a diagnosis of L-5 muscle strain following the October 1978 accident.  Thus, the 2012 VA examination report is inadequate and a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Third, remand is required to secure VA examinations and opinions regarding the Veteran's claims for service connection for bilateral ankle and right hip disorders.  With regard to the Veteran's claimed bilateral ankle disorder, the Veteran's STRs are significant for complaints of bilateral Achilles tendon pain, and in December 1976 the Veteran was placed on a physical profile that restricted the wearing of combat boots.  Medical records from VA and the Moncrief Army Community Hospital (MACH) show current ankle diagnoses of bilateral Achilles tendonitis with adhesions and osteoarthritis.  In July 2012, a MACH physician assistant opined that the Veteran's bilateral ankle disorders were etiologically related to his period of active service, but no rationale was provided.  

With regard to the Veteran's claimed right hip disorder, an August 1999 Dorn VAMC record noting a complaint of right hip pain, and a history of back pain with radiation to the right lower extremity.  An October 2009 VA surgery consult note reported that the Veteran had donor bone removed from the right hip in 1991 for cervical spine surgery.  Medical records from the Dorn VAMC list hip arthralgia among the Veteran's current problems.  The Veteran has claimed that his current right hip disorder is etiologically related to the 1991 bone graft, and the record also indicates that the Veteran's right hip symptomology may be related to his lumbar spine disorder.  In sum, for each claimed disorder, there is evidence of a current disability, and evidence tending to show an etiological relationship between the identified disabilities and the Veteran's period of service.  Thus, the Board finds that VA examinations and opinions are necessary to determine the etiologies of the Veteran's claimed bilateral ankle and right hip disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, because the 1999 Dorn VAMC record indicates that the Veteran's right hip symptomatology may be associated with his lumbar spine disorder, those issues are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Fourth, remand is required to obtain outstanding SSA records.  In April 2011 VA requested records from SSA pertaining to the Veteran and received a negative response for records.  The Veteran then submitted a March 2012 letter from SSA noting that he was recently awarded disability benefits retroactive to June 2011.   Because SSA records are potentially relevant to the Veteran's claims, any available SSA records should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army Personnel Center, the Army National Guard of the District of Columbia, or any other appropriate service department office, and request verification of the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA.  Obtain the precise dates for all such periods; a retirement points summary is insufficient.  All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  The AOJ must provide to the VA examiners a summary of the periods of ACDUTRA and INACDUTRA.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology any bilateral ankle disorders present during the pendency of this appeal.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all bilateral ankle disorders present during the pendency of the Veteran's appeal, to include Achilles tendonitis with adhesions and osteoarthritis.

b)  For each identified bilateral ankle disorder, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset in, was caused by, or was aggravated by a period of ACDUTRA?  

The examiner's must address multiple in-service complaints of ankle pain, and the December 1976 physical profile excusing the Veteran from wearing combat boots due to irritant Achilles tendon; and the Veteran's testimony that his ankle problems are related to the October 1978 motor vehicle accident.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his lumbar spine disorder, to include lumbosacral strain, degenerative disc disease, and degenerative joint disease.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's pre-existing lumbar spine disorder was aggravated (permanently increased in severity beyond the natural progression of the disease) by any of the Veteran's periods of ACDUTRA, to include the October 1978 motor vehicle accident?

The examiner must address the following:  the November 1978 service record noting a history of mechanical back pain since 1977 that had slowly improved, with a recent exacerbation and L-5 muscle strain following the October 1978 accident; November 1997 VA CT scan results of the lumbar spine showing a small disc protrusion at the L5-S1 level, and mild annular bulging at the L3-4 and L4-5 levels; a July 2012 statement from a physician assistant at MACH orthopedic services in which it was reported that the Veteran's lumbar spine disability had its onset during the Veteran's period of ACDUTRA; and the Veteran's testimony that his pre-existing lumbar muscle strain had improved prior to the accident, and that his back symptoms worsened thereafter.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology any right hip disorders present during the pendency of this appeal, to include residuals of a bone graft.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all right hip disorders present during the pendency of the Veteran's appeal, to include residuals of a bone graft.

b)  For each identified right hip disorder, is it at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's periods of ACDUTRA?   

c)  For each identified right hip disorder, is it at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to the Veteran's service-connected cervical spine disorder, to include a 1991 bone graft?

d)  For each identified right hip disorder, is it at least as likely as not (50 percent or greater probability) that the disorder is caused or aggravated by the Veteran's lumbar spine disorder?

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


